FILED
                             NOT FOR PUBLICATION                            JAN 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARTHUR L. JOHNSON,                               No. 11-17973

               Plaintiff - Appellant,            D.C. No. 1:08-cv-01183-DCB

  v.
                                                 MEMORANDUM *
DOEHRING, Medical Doctor; CORONA,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     David C. Bury, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Arthur L. Johnson, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

constitutional violations and a state law negligence claim arising from treatment he

received from defendants while incarcerated at Pleasant Valley State Prison. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, Torres v. City of

Madera, 648 F.3d 1119, 1123 (9th Cir. 2011), and we affirm.

      The district court properly granted summary judgment for Doehring on the

state law negligence claim because Johnson failed to raise a genuine dispute of

material fact on the issue of causation. See Ileto v. Glock Inc., 349 F.3d 1191,

1203 (9th Cir. 2003) (stating elements for a negligence claim under California

law); Ortega v. Kmart Corp., 36 P.3d 11, 15 (Cal. 2001) (providing that, on the

issue of causation in a negligence claim, a plaintiff must introduce evidence that it

is more likely than not that defendant caused the injury; otherwise, defendant is

entitled to judgment). Because Johnson expressly waived his claim against Corona

on appeal, the judgment is final as to Corona, and it is now final as to Johnson

based on this memorandum.

      AFFIRMED.




                                           2                                    11-17973